United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50858
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN GOMEZ VASQUEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:04-CR-518-ALL
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Gomez Vasquez has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Gomez Vasquez has not filed a response.    Our independent review

of counsel’s brief and the record discloses no nonfrivolous

issues for appeal.    Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.